Title: To George Washington from Samuel Blachley Webb, 11 December 1782
From: Webb, Samuel Blachley,Swift, Heman
To: Washington, George


                        
                            West Point December 11th 1782
                        
                        It is with pain we are obliged to trouble your Excellency on the subject of numbering the Regiments of the
                            Connecticut Line, had the principle’s we adopted in the reform of 1780 (which has ever given perfect sattisfaction) and the
                            arrangement made by the Field Officers on the first of November last, been adhered to by Colonel Butler, we should not at
                            this time had cause to address your Excellency.
                        Genll Huntington knows that Two Thirds of the Officers of the Line are for continuing the Principle then
                            established, he has been fully informed of the agreement made by the Field Officers on the first of November, to deviate
                            from it at this time will cause the greatest uneasiness, We beg leave to add we conceive the principle to be a just One,
                            and doubt not General Huntingtons sentiments so far agree with ours, that did he not think himself in a delicate
                            situation, he would determine in our favor, as it is he prefers its being decided by Your Excellency.
                        We think it necessary to be particular in informing your Excellency that when the reform of 1780 took place,
                            the Field Officers met and agreed that the Regiments should be numbered agreeable to the Rank of their respective Colonels
                            or Commanding Officers, this Mode was approved of by General Parsons and declared in Division Orders, had other principles
                            been adopted, the late 5th was and must have continued the 1st in this situation we have since continued in the greatest
                            harmony, at our meeting last November when every Field Officer of the five Regiments was present, it was agreed (Prior to
                            our determining who were to retire and who to continue in service) that the Three Regiments when formed should be numbered
                            according to the Rank of the Commanding Officers, and we are surprized to find any Gentleman then present should now urge
                            an alteration in the Principles, Your Excellency will readily perceive that a deviation at this time will render Us and
                            our Commands extreamly Disagreeable.
                        Had no principle ever been established in the Line, we conceive our agreement sufficiently binding, (and that
                            we ought not to have been obliged to trouble your Excellency on the Subject,) but more so when it was continuing, a
                            principle which had been established Two Years since, We take the liberty of enclosing Our Letter to General Huntington,
                            and one wrote Colonel Butler of this days date, notifying him of this our application, that he may offer reasons (if any
                            he has) why our request should not be complied with, We beg leave to assure Your Excellency we should not trouble you on
                            this occasion, was there a probability we could have Justice done Us in any other way. and were we not fully sensible that
                            the happiness of a large Majority of the Line, and the good of Service required a continuation of the principles
                            established by Us in 1780.
                        Requesting Your Excellency’s early decision. We are with perfect Sentiments of Esteem and Respect for
                            ourselves and the Officers of our Regiments, Your Excellency’s Most Obedient Humble Servts
                        
                            Heman SwiftSamel B.Webb
                        
                        

                     Enclosure
                                                
                            
                                Dear Sir
                                West Point Decr 2d 1782
                            
                            In behalf of Colo. Swift & myself & in the name of the Officers of the Regiment we
                                respectively command, I this day waited on His Excellency General Washington on the subject of numbering the
                                Regiment—I expressed to him my own and the united sentiments of the Officers of the two Regts that they ought upon
                                every principle to be numbered according to the Rank of their Commanding Officers—and asserted that it was agreable to
                                the principles adopted in the derangement of 1780, and that it was a matter fully assented to by all the Field
                                Officers of the former five Regiments, on the day we were to, & did determine what Field Officers should
                                continue in Service, after some conversation on the subject His Excellency told me it was a matter of perfect
                                indifference to him how they were numbered and desired me to present you his Compliments and request you would have
                                the matter determined in the Line—and finally if we could not determine with you, the matter must be fully so
                                presented to him in writing by both parties—Your Brother Lieut. Colo. Huntington was the Man who first proposed the
                                mode of numbering the Regiments the day above alluded too, Colos. Swift Butler & myself one & all
                                replied it was agreable to the principle fixed on in the year 1780—and all the Field Officers present either said, or
                                agree to the principle—no objection in any one instance being made—I am therefore to request a meeting may be had of
                                the Officers Generally (if possible) before Colo. Swift leaves Camp and with your voice determine this I conceive
                                important point which at present makes the Officers very desatisfyed. With Real Esteem I am Dear Sir Yr friend
                                & Obd. Servt
                            
                                Saml B. Webb
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                 Decr 11th 1782
                            
                            General Huntington having refused to determine the Number of the Regts, we are under the Necessity of
                                referring it to the Commander in Chief—tis therefore we are to request you will on your part lay before His Excellency
                                your reasons (if any you have) why the Principles establishd in 1780, and the Positive agreement made by all the Field
                                Officers the 1st of Nov. last, at which you was present, should not be strictly adhered to. We are Sir Your Most
                                Humble Servants 
                            
                                Heman Swift
                                Saml B. Webb
                            
                        
                        
                    